DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are moot in view of new grounds of rejection.
The 102 rejection and 103 rejection with Yonesaka are withdrawn.

Applicant argues 

    PNG
    media_image1.png
    205
    582
    media_image1.png
    Greyscale

	Examiner’s Response:
In response to applicant's argument that the references fail to show solving the same problem as Applicant (i.e., “none of the cited documents relates to the problem that simply using "seemingly laterally adjacent points1" in a 2D image leads to wrong colorizing in case the seemingly laterally adjacent points are actually spaced apart in 3D space,”), references do not need to solve the same problem, only they teach the claimed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues 

    PNG
    media_image2.png
    295
    580
    media_image2.png
    Greyscale

	Examiner’s Response
	Yea is not used to teach “laser distance measuring beam”.  That is taught by Trimble.  The claim does not require “coordinate measurements” as argued by applicant.  According to the claim, “each of the distance and intensity being measured by means of the laser beam and being associated with the covered point”, distances between the laser and the object. This directly correlates to the value of the respective points in the point cloud. Yea is only used to teach a specific in-filling algorithm.

Applicant argues 

    PNG
    media_image3.png
    80
    572
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    98
    573
    media_image4.png
    Greyscale

	Examiner’s Response
	Yea discloses a 3D model which is analogous to a point cloud, i.e. a set of 3-d points representing a scene. Nevertheless, Trimble is used to teach the point cloud, not Yea.

Applicant argues 

    PNG
    media_image5.png
    101
    613
    media_image5.png
    Greyscale

	Examiner’s Response
	Yea discloses an in painting method. The method fills holes (points without values) with a value determined using adjacent pixels based upon the distance between depth value of the current pixel and adjacent pixels. Depth value is the distance between camera and the object itself, which is analogous to the distance the laser beam shoots in a lidar system.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1,11, 20-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Claim 1 recites “with a first camera comprised by the surveying instrument, capturing a first image of the setting, wherein each pixel value of the first image is assigned to coordinates within a first camera coordinate system, which is provided with respect to a first projection center defining a perspective of the first camera onto the setting, wherein the first projection center has first parallax shift relative to the instrument center;  

transforming the point cloud from the instrument coordinate system into the first camera coordinate system, resulting in a first transformed point cloud,…”.  The disclosure does not appear teaching the first camera transforming the point cloud …
Claim 20 grounds as claim 1.
Claims 21 – 23 are rejected as dependent upon a rejected claim and failing to cure the deficiency of said claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites 

    PNG
    media_image6.png
    82
    625
    media_image6.png
    Greyscale

 Claim 21 recites a CRM (apparatus), yet is dependent upon a method.  Additionally, it is not clear which limitations are specifically included.  The Examiner suggests amending claim 21, by specifically reciting all limitations in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 20-22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Trimble TX6/TX8 3-D Laser Scanner with Trimble’s Realworks software, whose implementation details is shown in https://upgsolutions.com/docs/WP_Inside%20Trimble%20TX6.pdf, “Inside Trimble TX6 and TX8 Color Acquisition”, hereafter referred to as Trimble.
EXAMINER NOTES : 
According to the News Release dated 10/11/2016 (https://www.trimble.com/news/release.aspx?id=101116a), “The Trimble TX8 and TX6 laser scanning solutions are now available through Trimble's Distribution Channels. For more information, visit:  www.Trimble.com/3Dscanning.”.  Thus, it meets the “on sale or otherwise available to the public before the effective filing date”.
This is corroborated from the Geospatial World News Article (“The Trimble TX6 is a cost effective 3D scanning solution”) dated 11/04/2016 (https://www.geospatialworld.net/videos/trimble-tx6-cost-effective-3d-scanning-solution/) and a customer testimonial (https://www.youtube.com/watch?v=nKekVXxpBzA) dated 01/24/2017.   The user manual for the TX6/TX8 is also dated October 2016. 
Additionally, Realworks 10.2  (https://mytrimbleprotected.com/knowledge/docushare/retrieve?handle=File-827663) was printed on 10/11/2016, which gives support for the TX6/TX8, according to the release Notes (10/11/2016, https://trl.trimble.com/docushare/dsweb/Get/Document-827447/Trimble_RealWorks_10.2_RELEASE-NOTES_ENG_20161011.pdf)
Regarding claim 1, Trimble discloses a method for colourising a three-dimensional point cloud, the method comprising: 
with a surveying instrument, surveying a point cloud of a setting by using a laser beam and associating a distance measured with the laser beam with an alignment of the laser beam under which the distance was measured, wherein each point of said point cloud is characterised by coordinates within an instrument coordinate system, which has an instrument center as an origin, the instrument center being defined by a crossing point of an azimuth axis and the elevation axis of the surveying instrument; (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”) 
with a first camera comprised by the surveying instrument, capturing a first image of the setting, wherein each pixel value of the first image is assigned to coordinates within a first camera coordinate system, which is provided with respect to a first projection center defining a perspective of the first camera onto the setting, (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)
wherein the first projection center has first parallax shift relative to the instrument center;  (Trimble, pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.”)

transforming the point cloud from the instrument coordinate system into the first camera coordinate system, resulting in a first transformed point cloud, (Trimble, pg. 4, “When color acquisition is enabled, a TCF image file is created and linked to each associated TZF scan file. These files are processed automatically with the Trimble RealWorks software to colorize the scans.  The workflow to process colorized and non‐colorized scans is exactly the same. RealWorks uses a patented image/scan matching algorithm to accurately colorize the scan point cloud with no user interaction. There is also no possibility of the camera losing calibration because there are no calibration requirements.”2)
within the first transformed point cloud, discriminating between uncovered points, which are openly visible from the perspective of the first projection center, and covered points, which are non-visible from the perspective of the first projection center due to the first parallax shift, to each uncovered point in the first transformed point cloud, assigning a pixel value, which has corresponding coordinates in the first camera coordinate system, and to each covered point in the first transformed point cloud,  assigning a substitute pixel value, (Trimble, pg. 6  “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly. This can result in some points being scanned, but not captured by the camera.   Scanned points that do not have associated imagery will display in grey scale intensity. The parallax effect is most noticeable when viewing single scans in Trimble Scan Explorer and is less apparent when viewing a colorized point cloud of multiple scans in RealWorks.”, where scanned points that do not have associated imagery and display in grayscale are covered points and points that are colorized are uncovered points”;)

But does not expressly disclose “to each covered point in the first transformed point cloud,  assigning a substitute pixel value,  which is determined based on a pixel value assigned to a point adjacent to the covered point of the first transformed point cloud, wherein the substitute pixel value is determined by taking into account a distance or intensity, each of the distance and intensity being measured by means of the laser beam and being associated with the covered point.”

Yea discloses “to each covered point in the first transformed point cloud,  assigning a substitute pixel value,  which is determined based on a pixel value assigned to a point adjacent to the covered point of the first transformed point cloud, wherein the substitute pixel value is determined by taking into account a distance or intensity, each of the distance and intensity being measured by means of the laser beam and being associated with the covered point.” (Yea, “[0127] Many existing in-painting methods use image interpolation or hole-filling techniques, and fill up the remaining holes using adjacent pixels based on a geometrical distance.”, see also algorithm [129-132]3, the values of point cloud  (both intensity and distance) determined by Trimble are determined by measuring the distance the laser beam travels )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the color of an adjacent voxel/point for any voxel/point which did not have a color in Trimble’s point cloud as shown by Yea.
The suggestion/motivation for doing so would have been to remove the artifact caused by points in the point cloud not having a color value.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Trimble with Yea to obtain the invention as specified in claim 1.
	
Regarding claim 11, Trimble with Yea discloses a method according to claim 1, wherein at least one of the uncovered points and the covered points are detected based on a detection algorithm using one of 3D point projection, plane detection, feature detection and object detection. (Trimble, pg. 4, “Automatic Scan Colorization When color acquisition is enabled, a TCF image file is created and linked to each associated TZF scan file. These files are processed automatically with the Trimble RealWorks software to colorize the scans.  The workflow to process colorized and non‐colorized scans is exactly the same. RealWorks uses a patented image/scan matching algorithm to accurately colorize the scan point cloud with no user interaction. There is also no possibility of the camera losing calibration because there are no calibration requirements.”)

Regarding claim 22, Trimble with Yea discloses 22. (New) The method according to claim 1, wherein the point cloud is surveyed by means of a laser beam and the substitute pixel value is determined based on a property derived from a reflected part of the laser beam.  (Trimble, pg. 1, “With the release of the new Trimble TX6 and TX8, Trimble introduced a new integrated HDR camera to efficiently capture color images to colorize scans. The camera provides the fastest image capture available, in line with the scanning performance of the Trimble TX6 and TX8 to maintain the highest level of productivity possible. The Trimble TX scanners are the fastest, most productive 3D laser scanners on the market and the camera enables users to colorize scans with minimal impact on productivity.”; pg. 6, “The Trimble TX integrated camera has an image/scan parallax because the camera is lower than the center of scanners rotating mirror assembly.” Where in YEA the colorization is based on interpolation which is based upon the laser beam)

Claims 20-21 are rejected under similar grounds as claim 1.

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This quote is not shown in the specification.   Even if the argument was persuasive, the problem to be solved has no basis in the disclosure.
        2 See for example Trimble PGPub 2018/0262737, Abstract, “A method of colorizing a 3D point cloud includes receiving the 3D point cloud, receiving a 2D color image acquired by a camera, creating a 2D intensity 
        image of the 3D point cloud based on intrinsic and extrinsic parameters of the camera, generating a set of refined camera parameters by matching the 2D intensity image and the 2D color image, creating a depth buffer for the 3D 
        point cloud using the set of refined camera parameters, determining a foreground depth for each respective pixel of the depth buffer, and coloring the point cloud by, for each respective point of the 3D point cloud: upon determining that the respective point is in the foreground, assigning a color of a corresponding pixel in the 2D color image to the respective point; and upon determining that the respective point is not in the foreground, not assigning any color to the respective point.” 
        3 “[0131] …we replace the pixel intensities of the boundary region facing the foreground with those of the background region located on the opposite side of the hole so that the holes be eventually fills with intensities corresponding to the background area by an in-painting.
        [0132] To determine whether a particular pixel on the hole boundary belongs to the foreground or the background, we use corresponding depth data….